DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 14 is  objected to because of the following informalities:  
The limitation, “collecting, via a mobile application installed on a mobile device, a driver information and vehicular information for associated with an applicant,…”  The word “for” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re-claim 14:
The claim recites the limitations of  “receiving a second image of the VIN” and “receiving a second scan of a barcode of the VIN” in lines 23 and 26 respectively.   The limitation is unclear because there is no reference in the claim to receiving a first image of a VIN and receiving a first scan of a barcode of the VIN.  
The claim recites the limitations of “verifying the collected driving and vehicular information…” and “sending the verified and collected driving and vehicular information…based on the verified and collected driving and vehicular information…” There is insufficient antecedent basis for the these limitations in the claim.

The remaining claims are rejected due to the dependency to claim 14.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 14-28 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 14 to illustrate, the claim recite(s) the limitations of:  processing the first image to extract first driver information from the first image using optical character recognition (OCR); extracting second driver information from the barcode in the first scan; comparing the first driver information and the second driver information to verify the driver information; processing the image to extract the VIN; extracting the VIN from the barcode; verifying the collected driving and vehicular information...by comparing the collected driver information and the vehicular information with the vehicle history and insurance information…
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including insurance), but for the recitation of generic computer components.  The claimed invention allows for purchasing insurance for vehicles including remotely underwriting and purchase vehicle insurance  which is a certain method of organizing human activity (fundamental economic practice). The mere nominal recitation of do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements: collecting, via a mobile application installed on a mobile device, driver information and vehicular information for [SIC] associated with an applicant, without requiring manual input of data using a keyboard of the mobile device,  an imaging device of the mobile device; receiving a first image, captured using an imaging device of the mobile device, of a front side of the driver’s license; receiving a first scan, captured using the imaging device of the mobile device, of a back side of the driver's license containing a barcode; receiving a second image of the VIN of the vehicle captured using the imaging device of the mobile device; receiving a second scan of a   The collecting, receiving and sending steps/functions are recited at a high level of generality (i.e., as a general means of collecting, receiving and sending data ). Collecting, receiving and sending data are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
Processing the first image using a processor of the mobile device to extract first driver information from the first image using OCR, processing the second image using the processor of the mobile device to extract the VIN, verifying the collected driving and vehicular information against one or more databases…by comparing the collected driver information and vehicular information with the vehicle history and insurance information of the one or more databases are also recited at a high level of generality and merely automates the extracting, verifying and comparing steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the mobile device, processor, and databases).  The combination of these additional elements is no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.   

Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the mobile device, processor, and databases are anything other than generic computer components and the Versata Dev. Group, Inc.,  OIP, and Symantec court decisions cited in MPEP 2106.05[d][ii] indicate that the mere storing and retrieving information in memory, receiving and transmitting of data over a network, the sorting of information are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the collecting, receiving and sending limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 14-28 is/are ineligible.



	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 14-23, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strange (US 2013/0290036) in view of Gabel (US 22016/0182707) in further view of  Lehman et al. (US 2013/0204645).

Re-claim 14:  

* In view of the 112(b) rejection above, the Examiner is interpreting “receiving a second image of the VIN” as –receiving an image of the VIN—and “receiving a second scan of a barcode of the VIN” as – receiving a scan of a barcode of the VIN--; and
* In view of the 112(b) rejection above, the Examiner is interpreting “the collected driving and vehicular information” as –the collected driver and vehicular information.—

Strange discloses:

	collecting, via a mobile application installed on a mobile device, driver information and vehicular information for associated with an applicant, without requiring manual input of data using a keyboard of the mobile device, wherein the driver information comprises information from a driver's license of the applicant comprising one or more of a name, an address, a gender, and a birth date of the applicant, wherein the vehicular information comprises a vehicle identification number (VIN) of a vehicle (automated document processing of document images captured by a mobile device, and more particularly to systems and methods for mobile document image processing of insurance-related documents which extracts and sends information to an insurance provider for generating an offer for an insurance policy-¶[0003]; Driver’s license capture, identification card capture process of capturing and extracting data from a mobile captured image of a driver’s license.-¶[0083]; OCR technology and the extracted data is displayed to the user for confirmation-see and Figs. 4A-4H.  Fig. 4G shows captured information includes name, address, date of birth of the applicant-see ¶[0084]; VIN is captured using mobile device-see Figs. 4H and 7C and ¶[0080]); 
and wherein the collecting comprises:
 collecting the driver information by: 
receiving a first image, captured using an imaging device of the mobile device, of a front side of the driver's license, processing the first image using a processor of the mobile device to extract first driver information from the first image using optical character recognition (OCR)  (Driver’s license capture, identification card capture process of capturing and extracting data from a mobile captured image of a driver’s license.-¶[0083]; OCR technology and the extracted data is displayed to the user for confirmation-see and Figs. 4A-4H.  Fig. 4G shows captured information includes name, address, date of birth of the applicant-see ¶[0084]),
Gabel, not Strange, specifically discloses:
receiving a first scan, captured using the imaging device of the mobile device, of a back side of the driver's license containing a barcode, extracting second driver information from the barcode in the first scan, and comparing the first driver information and the second driver information to verify the driver information (user activates the scan control on the mobile device, the barcode is scanned and decoded.  The data extracted from barcode is displayed to user.  An approve control may be provided to approve the displayed data (e.g., to confirm that the displayed text corresponds to the text on the driver’s license).  It would have been obvious to one 
	Strange further discloses:
and collecting the vehicular information by: 
receiving an image of the VIN of the vehicle captured using the imaging device of the mobile device and processing the second image using the processor of the mobile device to extract the VIN (capturing image of VIN using image capture device on the mobile device and processed immediately to extract all relevant vehicle information-[0080]; [0090]), 
or 
Although Strange discloses capturing image of VIN using imaging device of mobile device –see [0080, [0090],[0091],[0092],  Strange fails to disclose receiving a scan of a barcode of the VIN of the vehicle captured using the imaging device of the mobile device and extracting the VIN from the barcode.  Lehman however, teach a VIN Scan Barcode in Fig. 12 and scanning a barcode associated with a VIN using a  mobile device-[0064]. It would have been obvious to one having ordinary ski in the art before the effective filing date of the claimed invention to modify Strange to include scanning a barcode associated with a VIN using a  mobile device as taught by Lehman in order to gather information needed to monitor a driver, such as vehicle data that may include a VIN and then transmit the data to the insurer.


Strange further discloses:-2-Application No.: 15/828313 Filing Date:November 30, 2017 
verifying the collected driving and vehicular information against one or more databases comprising vehicle history and insurance information by comparing the collected driver information and the vehicular information with the vehicle history and insurance information of the one or more databases (captured information is verified using a driver’s license database and an insurer database –[0073] and VIN information from state or federal databases-[0090]), 
wherein information in the one or more databases is not entered by the applicant using the mobile application (captured information is verified against existing data in various databases-[0073], [0090]); 
sending the verified and collected driver and vehicular information to a quote generation engine configured to generate an insurance quote based on the verified and collected driver and vehicular information and additional information from the one or more databases comprising vehicle history and insurance information ([0007], [0073], [0090], [0092]; see figs. 6A-6J, Fig. 1. wherein Strange discloses steps of acquiring driver information, vehicular information and verifying information by comparing to various databases such as driver’s license database, insurer database, state and federal databases); 
and receiving the insurance quote from the quote generation engine and displaying the insurance quote to the applicant on a display of the mobile device- Fig. 6J.
.  
Re-claim 15: Strange discloses verifying garage address information for each vehicle with VIN in [0073], [0090].  Strange fails to disclose determining garage address based on GPS features of mobile device and verifying, using the GPS features of the mobile device that the applicant is located in proximity to the determined garage address. Lehman however, disclose checking user address using GPS sensors or geo-tagging software on the user’s mobile device-[0044]. It would have been obvious to one having ordinary ski in the art before the effective filing date of the claimed invention to modify Strange to include checking user address using GPS sensors or geo-tagging software on the user’s mobile device as taught by Lehman in order to verify user information gathered in the quoting process (Lehman [0044]).
Re-claim 16: Strange discloses verifying the garage address by comparing the garage address with the vehicle history and insurance information of the one or more databases. (verifying user address compared to address in insurer database [0073]).
Re-claim 17: Strange discloses displaying the garage address to the applicant on the display of the mobile device, and receiving a user input on the mobile device indicative of confirmation of the garage address-(Fig. 4G and [0083]).
Re-claim 18:  Strange discloses displaying the driver information to the applicant on the display of the mobile device, and receiving a user input on the mobile device indicative of confirmation of the driver information-(Fig. 4G and [0083]).
Re-claim 19: Strange discloses displaying the vehicular information to the applicant on the display of the mobile device, and receiving a user input on the mobile device indicative of confirmation of the vehicular information-(Fig. 5K and [0089]).
Re-claim 20: Strange discloses (driver’s license databases and insurer database in [0073]; state accident database and vehicle ownership database [0007], and VIN information from state or federal databases-[0090]).
 	Re-claim 21: Strange discloses:
 displaying, on the display of the mobile device, one or more underwriting questions to the applicant- Fig. 4A; 
receiving user responses to the one or more underwriting questions, the user responses provided via the mobile device- Figs. 4A, 5A-5D; 
and wherein the quote generation engine generates the quote in part based on the user responses -Fig. 5N.  
Re-claim 22: Strange discloses wherein the user responses are provided without requiring manual entry via a keyboard of the mobile device (User given option of using mobile device to capture information by taking a photo or manually typing information-see Fig. 5D).  
Re-claim 23. Strange discloses wherein the user responses are provided via selection of one or more user selectable options –see Figs. 5D, 5K, 5L.  
Re-claim 27. Strange discloses wherein the vehicular information comprises information for a plurality of vehicles.  Fig 6I. 
Re-claim 28. Although Strange discloses the ability for the user to manually input driver information, Strange fails to specifically disclose permitting manual entry of the driver information upon determination of a mismatch when comparing the first driver information and the second driver information to verify the driver information.  Gabel however, teaches an edit control provided to user so that the user may edit the driver’s license data captured by the mobile device.-see [0217].   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Strange to include editing driver’s license information manually  as taught by Gabel in order to edit data that was captured using a mobile device.

6.	Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Gabel in view of Lehman, and further in view of Fernandes et al. (US 2015/0187019).
Re-claim 24. Strange discloses collecting driver information , via the mobile application installed on the mobile device as in claim 14 above,-see Figs. 4A through 6D.  Strange fails to specifically include additional driver information for one or more additional drivers associated with the applicant; and wherein the quote generation engine generates the quote based on the additional driver information.  Fernandes  however, teach receiving a quote based on additional driver information.  –see [0047]-[0050], [0055], [0087]; Figs. 12. 13. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Strange to include receiving quote based on additional drivers as taught by Fernandes in order to include additional drivers such as family members under one policy.
	Claim 25 has similar limitations found in claims 14 and 24 in combination and therefore is rejected using the same art and rationale.  Further, Fernandes teach the additional driver is added and information is reviewed.-see Fig. 12-13 and [0087].
Re-claim 26. Strange disclose a obtaining information about a driver from plurality of databases such as driver’s license databases and insurer database in [0073]; state accident database and vehicle ownership database [0007], and VIN information from state or federal databases-[0090].  Fernandes teach  additional driver information may be obtained from databases such as from local DMV-see [0087] and historical databases having insurance related data [0147]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Strange to include obtaining additional information from one or more databases comprising vehicle history and insurance information for additional drivers as taught by Fernandes in order to receive a quote for additional drivers such as family members under one policy.

Response to Arguments
7.	Applicant's arguments filed 12/18/2021 have been fully considered but they are not persuasive. 
The arguments concerning the 35 USC 101 rejection are directed to new claims and as such are addressed in the rejection above.
 The arguments concerning the 35 USC 103 rejection are directed to new claims and as such are addressed in the rejection above.



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0187015 (Adams et al.)- cited for underwriting insurance policies including receiving biographical information including home /garaging address for one or more drivers and drivers receiving a quote for vehicle insurance.
US 2013/0211916 (Putman)-cited for smartphone integrated camera can scan encoded data such as a VIN.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.